Citation Nr: 1103019	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  10-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a chronic right ankle 
disorder to include sprain residuals and arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from July 1951 to July 1953.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2009 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) which determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for right ankle sprain 
residuals and denied an increased disability evaluation for the 
Veteran's histoplasmosis.  In July 2010, the Board determined 
that new and material evidence had been received to reopen the 
Veteran's claim of entitlement to service connection for right 
ankle sprain residuals; denied an increased evaluation for the 
Veteran's histoplasmosis; and remanded the issue of service 
connection for a chronic right ankle disorder to include sprain 
residuals and arthritis to the RO for additional action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).  


FINDING OF FACT

The Veteran's chronic right ankle sprain residuals including 
arthritis have been objectively shown to have originated during 
active service.  


CONCLUSION OF LAW

Chronic right ankle sprain residuals including arthritis were 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(d) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for chronic 
right ankle sprain residuals including arthritis which 
constitutes a complete grant of the benefit sought on appeal.  
Thus, no discussion of the VA's duty to notify and to assist is 
necessary.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that he was 
treated for multiple right ankle sprains.  Treatment records 
dated in September and October 1952 state that the Veteran 
sustained a right ankle sprain.  He was treated with taping of 
the joint.  Clinical documentation dated in April 1953 notes that 
the Veteran was treated for a right ankle sprain.  At his July 
1953 physical examination for service separation, the Veteran 
neither complained of nor exhibited any ankle abnormalities.  

A June 2005 physical evaluation from J. R. H., R.N., notes that 
the Veteran complained of right ankle weakness.  A diagnosis of 
right ankle weakness was advanced.  

In a June 2005 written statement, the Veteran asserted that he 
injured his right ankle during active service and subsequently 
experienced chronic right ankle disability.  In his March 2009 
application to reopen his claim for service connection, the 
Veteran advanced that he sustained a right ankle sprain during 
active service.  He indicated that he has recently been diagnosed 
with severe arthritis.  

A January 2009 VA treatment record states that the Veteran 
complained of progressive right ankle pain.  He presented a 
history of a 1952 inservice severe right ankle injury.  
Contemporaneous X-ray studies of the right ankle revealed 
"significant" degenerative joint disease.  

At an October 2009 VA examination for compensation purposes, the 
Veteran was diagnosed with right ankle osteoarthritis.  The 
examiner commented that:

The current right ankle osteoarthritis is 
not caused by or the result of 1953 right 
ankle active duty sprain.  Rationale for 
opinion given: Had active duty right ankle 
sprain documented with subsequent reports 
of improvement.  There were no civilian 
records of ankle treatment after active 
duty separation.  Also VA records with few 
ankle exams.  There was no history of 
reinjury to the ankle.  There is no current 
evidence for ankle joint ligament changes 
that caused arthritic deterioration.  

At a September 2010 VA examination for compensation purposes, the 
Veteran was diagnosed with right ankle degenerative joint 
disease.  The examiner opined that:

The identified chronic right ankle disorder 
is as least as likely as not (50/50 
probability) caused by or a result of the 
inservice right ankle sprain.  Rationale 
for opinion given: Medical literature 
supports that traumatic sprains and strains 
to joints are associated with traumatic 
arthritis.  On review of the Veteran's 
service record, the date of injury and note 
was September 30, 1952-recorded as a slight 
sprain with [treatment] being heat and ace.  
Follow up noted on October 17, 1952, shows 
pain below lower malleolus.  On exam today, 
significant bony enlargement of the right 
lower malleolus is noted.  [Treatment] on 
10-17-1952 was adhesive tape x 2 weeks.  
And retape after 2-3 day.  No other entry 
is noted until April 24, 1953, a right 
ankle sprain with [treatment] of strapping 
with light duty.  ...  Due to the prolonged 
treatment for a slight right ankle sprain, 
some doubt has to enter as to whether he 
had a high grade sprain with ligament or 
tendon damage vs. fracture.  All which are 
associated with progressive degeneration of 
a joint.  

The Board has reviewed the probative evidence of record including 
the Veteran written statements on appeal.  The Veteran asserts 
that service connection is warranted for chronic right ankle 
sprain residuals including arthritis as he sustained inservice 
right ankle trauma and has been diagnosed with chronic right 
ankle arthritis.  The Veteran's service treatment records report 
that the Veteran sustained two right ankle sprains.  The Veteran 
has been diagnosed with chronic right ankle degenerative joint 
disease on repeated VA X-ray studies.  At the most recent VA 
examination for compensation purposes, the examiner opined that 
the Veteran's chronic right ankle degenerative joint disease was 
"as least as likely as not (50/50 probability) caused by or a 
result of the inservice right ankle sprain."  The Board notes 
that the October 2009 VA evaluation report concludes that the 
Veteran's chronic "right ankle osteoarthritis is not caused by 
or the result of 1953 right ankle active duty sprain."  However, 
the examiner failed to both note the Veteran's September 1952 
right ankle sprain and to discuss the etiological relationship, 
or lack thereof, of the Veteran's repeated inservice ankle trauma 
and the subsequent onset of his chronic right ankle degenerative 
joint disease/osteoarthritis.  Given this fact, the Board finds 
the September 2010 VA evaluation to be of greater probative value 
than the October 2009 VA evaluation.  

The Veteran's chronic right ankle disorder has been objectively 
shown to be etiologically related to his inservice right ankle 
sprains.  Therefore, the Board concludes that service connection 
is now warranted.  


ORDER

Service connection for chronic right ankle sprain residuals 
including arthritis is granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


